                     UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In re: Lion Air Flight JT 610 Crash         Consolidated Case:
                                             1:18-cv-07686

                                             Related to Cases:

                                             1:19-cv-02774
                                             Nurdin Semendawai Action for
                                             deaths of Andri Wiranofa and Niar
                                             Soegiyono

                                             1:19-cv-03415
                                             Rini Soegiyono action for death of
                                             Niar Soegiyono

                                             1:19-cv-05311
                                             Rini Soegiyono action for death of
                                             Andri Wiranofa

                                             Honorable Thomas M. Durkin


                                 STATUS REPORT
This status report is filed pursuant to the Court’s minute order (1030) entered on
March 22, 2021 in the Wiranofa/Soegiyono matters.
The following law firms have agreed on a course to resolve their dispute over
attorneys’ fees strictly limited to fees arising out of settlements on behalf of the
two minors in the Wiranofa/Soegiyono: Herrmann Law Group; Sanjiv N. Singh PLC;
Indrajana Law Group; and Kabateck LLP.
Law firms agree to submit their attorneys’ fees dispute to a “neutral evaluation” by
Judge Donald P. O’Connell. For these purposes, a neutral evaluation is defined as a
non-binding pronouncement by Judge O’Connell of his opinion as to a proper
allocation of the fees involved. Judge O’Connell shall have authority to decide all
procedural questions.


                                         1
In the event J. O’Connell, for any reason whatsoever, is unable to serve as the
neutral evaluator, the law firms shall agree on another disinterested and qualified
person to perform said duties. If the law firms cannot agree on an alternate, they
shall petition this Court for an appointment of a neutral evaluator.
The law firms shall evenly split the fees of the neutral evaluator.
An authorized representative of each law firm has communicated their agreement
via email.
Finally, the law firms request that this Court set another status report on this
matter for approximately 45 days from the date of this status report.
Dated this 26th day of March 2021.
Respectfully submitted:

HERRMANN LAW GROUP                            SANJIV N. SINGH, PLC

_/S/____________________                      _/S/_______________________
Charles Herrmann                              Sanjiv N. Singh
charles@hlg.lawyer                            ssingh@sanjivnsingh.com
505 Fifth Ave South, Ste. 330                 1650 S. Amphlett Blvd. Suite 220
Seattle, WA 98104                             San Mateo, CA 94402
Phone: 206.488.5911                           Phone: (650) 389-2255
                                              (specially appearing)


KABATECK LLP                                  INDRAJANA LAW GROUP A PLC

_/S/__________________                        _/S/__________________________
Christopher B. Noyes                          Michael Indrajana
633 W 5th Street, Ste.3200                    1650 S. Amphlett Blvd., Ste. 220
Los Angeles, CA 90071                         San Mateo, CA 94402
CN@kbklawyers.com                             michael@indrajana.com
Phone: 213.217.5000                           Phone: (650) 597-0928
                                              (admitted Pro Hac Vice for selected
                                              Lion Air matters/specially appearing)




                                          2
